Examiner’s Comment
Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 22, the prior art fails to teach or disclose a voltage regulator control integrated circuit having a peak current mode and a constant off-time mode, the voltage regulator control integrated circuit comprising: a osc/one-shot circuit that supplies a set signal SET to the sequential logic element, wherein in the constant off-time mode the set signal SET is a delayed one-shot pulse signal, and in the peak current mode the set signal SET is a free-running oscillating signal; a compensation signal generator circuit that supplies a compensation voltage signal Vc to the comparator circuit, wherein in the constant off-time mode the compensation voltage signal Vc is an AC ground signal, and in the peak current mode the compensation voltage signal Vc is a ramp signal, in combination with all the limitations set forth in claim 22. 	Regarding claim 36, the prior art fails to teach or disclose an integrated circuit having a peak current mode and a constant off- time mode, the integrated circuit comprising: a compensation signal generator circuit adapted to output a compensation voltage signal Vc, wherein the compensation voltage signal Vc is one of a ramp signal and an AC ground signal; a osc/one-shot circuit adapted to output a set signal SET, wherein the set signal SET is one of a free-running oscillating signal and a delayed one-shot pulse signal; and a sequential logic element adapted to receive a reset signal . 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Darmawaskita et al. (US 2014/0132236) discloses a slope compensation module. 	Wilcox (US Patent 6127815) discloses a circuit and method for reducing quiescent current in a switching regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838